




EXHIBIT 10(iii)(A)(1)






FIRST AMENDMENT TO
THE INTERPUBLIC GROUP OF COMPANIES
EMPLOYEE STOCK PURCHASE PLAN (2006)
    
1. The following definition is added to Section 11 of the Plan:
“MFI” means a positive or negative material financial impact on the Corporation.
For purposes of Section 17, the determination as to whether an amendment has or
potentially has a positive or negative material financial impact shall be made
by the Management and Human Resources Committee of the Corporation (the “MHRC”)
or the General Counsel of the Corporation, in its or his sole discretion, and
shall not be subject to challenge or question by any person; provided, however,
that the Board of Directors shall have the authority, in its sole discretion, to
rescind such determination ab initio, in which case any amendment adopted
pursuant to such determination shall also be void ab initio. A termination of
the Plan in its entirety, as referred to in Section 18, shall be deemed to
result in an MFI for purposes of Section 17.
2. Section 17 of the Plan is restated in its entirety as follows:
17. Amendment of the Plan. The Corporation may at any time, or from time to
time, amend the Plan in any respect as set forth in this Section 17; provided,
however, that without the approval of the stockholders of the Corporation, no
amendment shall be made to the Plan which (i) increases or decreases the number
of shares reserved under the Plan (other than as provided in Section 16 hereof)
or (ii) decreases the purchase price per share (other than as provided in
Section 16 hereof). The authority of the Corporation may be exercised by the
Board, the Management and Human Resources Committee of the Corporation (the
“MHRC”), or the General Counsel of the Corporation, as follows:
a.
Authority of the Board. The Board of Directors by duly adopted written
resolution may modify or amend the Plan in whole or in part, prospectively or
retroactively, at any time and from time to time. The Board of Directors by duly
adopted written resolution may delegate the power to so modify or amend the Plan
to one or more officers of the Corporation, subject to such conditions as the
Board of Directors may in its sole discretion impose.

b.
Authority of the MHRC. Without limiting the authority of the Board of Directors
under subsection (a), above, and without the necessity of a specific delegation
of authority from the Board of Directors, the MHRC may adopt any amendment or
modification to the Plan that, in the opinion of the MHRC, would not have an
MFI. The MHRC may delegate to any officer or other employee of the Corporation
the power to execute any amendment or modification authorized under this Section
17(b).

c.
Authority of the General Counsel. Without limiting the authority of the Board of
Directors under subsection (a), above, or the MHRC under subsection (b), above,
and without the necessity of a specific delegation of authority from the Board
of Directors, the General Counsel of the Corporation may:





--------------------------------------------------------------------------------






i.
adopt any amendment or modification to the Plan that, in the opinion of the
General Counsel, is necessary or appropriate to comply with applicable laws and
regulations, including but not limited to the Code and applicable securities
laws, and including any optional provision permitted under such applicable law
or regulation; and

ii.
adopt any amendment or modification to the Plan that, in the opinion of the
General Counsel: (A) is necessary for orderly administration of the Plan or to
conform the Plan's terms to its administration; and (B) would not potentially
have an MFI. In the event that the General Counsel determines that a proposed
amendment of the Plan described in this paragraph (ii) may potentially have an
MFI, the General Counsel shall refer the proposed amendment to the MHRC. If the
MHRC determines that such proposed amendment would not have an MFI, the MHRC
may, without a delegation of authority from the Board, adopt such proposed
amendment by exercising its authority under subsection (b), above. If the MHRC
determines that such proposed amendment would have an MFI, the MHRC shall refer
the proposed amendment to the Board of Directors for its consideration and
adoption under subsection (a), above.

d.
Adoption by Written Instrument. Any modification or amendment of the Plan by the
MHRC under subsection (b), by the General Counsel under subsection (c) or by one
or more officers or employees of the Corporation to whom authority is delegated
under subsection (a) or (b) shall be adopted by a written instrument executed by
the MHRC, General Counsel, such officer or officers, or such employees, as
applicable.

e.
Implementation of Amendments. The officers of the Corporation may take all
actions necessary or appropriate to implement or effectuate any amendment or
modification to the Plan described in this Section 17.

f.
Successor Title or Entity. The title of an officer or employee or name of an
entity with responsibility or authority under this Section 17 shall include any
successor title or name, as applicable, insofar as such title or name may be
changed from time to time.





